 1
                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
   SAFECO INSURANCE COMPANY                Case No. 8:16-cv-00777-JLS-DFM
11 OF AMERICA, a New Hampshire
   corporation,                            ORDER DISMISSING ACTION
12                                         WITH PREJUDICE
                Plaintiff,
13
         v.
14
   JOHN B. DULEY, individually and as
15 Trustee of The John Barron Duley and
   Pam Megonigal Duley Joint Living
16 Trust; PAM M. DULEY, individually
   and as Trustee of The John Barron
17 Duley and Pam Megonigal Duley Joint
   Living Trust; THE JOHN BARRON
18 DULEY AND PAM MEGONIGAL
   DULEY JOINT LIVING TRUST;
19 McKENNA DULEY; PACIFIC
   COAST SAILING FOUNDATION, a
20 California Corporation; SEAN
   SEGERBLOM, a minor, by and through
21 his guardian ad litem Michael H.
   Segerblom; MICHAEL H.
22 SEGERBLOM; METTE H.
   SEGERBLOM; GARY FRANKLIN
23 HAYDEN; DIANNE MARIE
   HAYDEN; PETER LESSER HARRIS;
24 JANET CAROL HARRIS; KELLY
   WELLS; and ACE AMERICAN
25 INSURANCE COMPANY,
26             Defendants.
27
28

                                          -1-
 1               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2
 3               Having reviewed and considered the Stipulated Request for Dismissal,
 4 and good cause appearing therefore, the Court orders this action dismissed, with
 5 prejudice, under Fed. R. Civ. P. 41(a)(1)(ii), with each party to bear his, her, or its
 6 own fees and costs.
 7
 8 Dated: October 05, 2018
 9
10
11                                               HON. JOSEPHINE L. STATON
12                                             UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
